05/05/2020




               IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 20-0124




                             Supreme Court Cause No. DA 20-0124
                           ____________________________________
                                          )
REBECCA ABRAHAM, individually and )
MITCHELL BRISTOW, individually, and )
on behalf of those similarly situated,    )
                                          )
               Plaintiffs/Appellants,     )
                                          )      ORDER GRANTING
       vs.                                )      EXTENSION OF TIME
                                          )
MICHAEL and SHARON O’BRIEN, d/b/a )
MICK O’BRIEN USED CAR AND                 )
TRUCK CENTER, and HULL &                  )
SWINGLEY,                                 )
               Defendants/Appellees.      )
                                          )

       PURSUANT to Appellants’ Unopposed Rule 26.1 Motion for Extension of Time to File

Appellants’ Opening Brief,

       IT IS HEREBY ORDERED that the Appellants shall have to and including Wednesday,

June 10, 2020 to file the Appellants’ Opening Brief in this matter.

       DATED this _____ day of May, 2020.



                                             By
                                                     Clerk of the Montana Supreme Court




                                                                               Electronically signed by:
ORDER GRANTING EXTENSION OF TIME--pg. 1                                           Bowen Greenwood
                                                                              Clerk of the Supreme Court
                                                                                      May 5 2020